DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
This communication is a First Office Action Non-Final Rejection on the merits.
Claims 1-4 and 6-8 are currently pending and below considered.

Election/Restrictions
In light of Applicant's amendments/remarks filed on 08 Nov 2021, the restriction requirement dated 07 Sep 2021 is hereby withdrawn and claims 1-4 and 6-8 are examined below.

Response to Arguments
Applicant’s arguments with respect to claims 1-2 have been considered but are moot because the new ground of rejection by the utilization of Trovinger and Nadachi that does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Tsukasaki US4041849A (Tsukasaki), and in further view of Trovinger US US20040048728A1 (Trovinger).

Regarding Claim 1, Tsukasaki discloses, a sheet folding device (Abstract) comprising:

forming belts (FIG. 1, Col. 2, lines 59-66) which are disposed on both sides in a transfer direction (FIG. 1A, arrow denotes direction) of a corrugated board (FIG. 1, #1, Col. 2, lines 59-61) and move to a center side in a width direction of the corrugated board toward a downstream side (FIG. 1, arrow – illustrates center side moving downstream) in the transfer direction of the corrugated board to press both end portions in the width direction of the corrugated board from an outside so as to bend both the end portions (FIG. 1, illustrated both ends of the blank being bent from outside portions); and 
a gauge roller group (FIG. 1, #6, Col. 2, line 1 and Col. 3, lines 1-2) including several gauge rollers which are disposed along the transfer direction of the corrugated board and come into contact with outer sides of both bent portions in the width direction of the corrugated board bent by the forming belts (FIGS. 1-2, Col. 3, lines 2-10 – illustrated the blank), 
wherein in the several gauge rollers (FIG. 1, 6n), recessed portions recessed (FIG. 4, #s 7-7a and 8-8a) toward a rotation axis side (FIGS. 4-5, Col. 2, lines 66-68 – illustrate and describe rotation axis) in a radial direction are provided on outer peripheral surfaces of the gauge rollers in a circumferential direction (FIG. 1, arrow), and positions of the recessed portions in a direction of the rotation axis at deepest positions are disposed to be offset downward in a vertical direction toward a downstream side in the transfer direction of the corrugated board (FIG. 2, 6-1 to 6-3 – illustrate the deepest position offset downward in the direction of the arrow), 
wherein each of the recessed portions has an upper support surface (FIG. 4, #7a), a lower support surface (FIG. 4, #8), and wherein a deepest support surface (FIG. 4, #8a) which connects the upper 
Tsukasaki does not disclose, wherein the deepest support surface has a curved surface shape. 
However, Trovinger teaches, has a curved surface shape (FIGS. 3A-3C and 4C, #364, para [0034]).
Therefore, it would have been obvious to one of ordinary skill in the art having the teachings of Trovinger before the effective filling date of the invention to modify the gauge roller (FIG. 2, #6n) as disclosed by Tsukasaki with a curved surface (FIGS. 3A-3C and 4C, #364) as taught by Trovinger.  Since Trovinger teaches this structure that is known and beneficial, thereby providing the motivation to modify the gauge roller (Tsukasaki, 6n) with a curved surface (Trovinger, 364) so as to reduce the effect of pillowing (Trovinger, para [0036]) as rounded folds prevent the same.

Regarding Claim 2, as combined, Tsukasaki/Trovinger discloses as previously claimed.  Tsukasaki further disclosing, 
wherein the upper support surface (7a) transitions from a horizontal surface along a horizontal direction to an inclined surface inclined with respect to the horizontal direction (FIG. 1, arrow) from a predetermined transition position at which bending angles of both the end portions in the width direction of the corrugated board are larger than 900 (FIG.2, #6-1 to 6-n, Col 3, lines 8-14 – illustrates that (180º - α) is greater than 90º.

Regarding Claim 3, as combined, Tsukasaki/Trovinger discloses as previously claimed.  Tsukasaki further disclosing, 
wherein in the gauge roller (FIG. 1, #6n) which is disposed on the downstream side in the transfer direction (FIG. 1, arrow) of the corrugated board (1) from the predetermined transition position, an inclination angle of the inclined surface is set to a constant angle (FIG. 2, #6-1 – illustrates a constant angle).

Regarding Claim 4, as combined, Tsukasaki/Trovinger discloses as previously claimed.  Tsukasaki further disclosing, 
 wherein in the gauge roller (6n) which is disposed on the downstream (FIG.1, arrow) side in the transfer direction of the corrugated board (1) from the predetermined transition position, an inclination angle of the inclined surface is set so as to gradually increase (FIG. 2, #6-1 to 6-n – illustrates angle gradually increasing per 180º - α.


Regarding Claim 6, as combined, Tsukasaki/Trovinger discloses as previously claimed.  Tsukasaki further disclosing, 
further comprising: a gauge roller adjustment device (FIG. 4, #17) which adjusts positions of the several gauge rollers in the direction of the rotation axis (Col. 4, lines 10-24).

Regarding Claim 7, as combined, Tsukasaki/Trovinger discloses as previously claimed.  Tsukasaki further disclosing, wherein the gauge roller adjustment device (17) adjusts the positions of the several gauge rollers upward in the vertical direction in the direction of the rotation axis as a thickness of the corrugated board decreases (FIG. 9, Col. 4, lines 21-26).


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over, as combined, Tsukasaki/Trovinger, and further in view of Nadachi et al. US20150024917A1 (Nadachi) .


Regarding Claim 8, as combined, Tsukasaki/Trovinger discloses as previously claimed.  Tsukasaki further discloses a carton-forming machine (Abstract)  with a folding device according to claim 
Tsukasaki does not disclose the sheet feeding section and the folding section.  
However, Trovinger further teaches
a sheet feeding section (Trovinger, FIG. 2A-2C, para [0029]) and
a folding section (Trovinger, FIGS. 1A-1B, #100, para [0017]).
Therefore, it would have been obvious to one of ordinary skill in the art having the teachings of Trovinger before the effective filling date of the invention to modify the sheet folding device as disclosed by Tsukasaki by adding a sheet feeding section (FIG. 2A-2C, para [0029]) and a folding section (FIGS. 1A-1B, #100, para [0017]) as taught by Trovinger. Since Trovinger teaches these structures that is known and beneficial, thereby providing the motivation to modify the sheet folding device (Tsukasaki, Abstract) by adding the sheet feeding section  (FIG. 2A-2C, para [0029]) and the folding section (FIGS. 1A-1B, #100, para [0017]) so as to integrate the box making process.

As combined, Tsukasaki/Trovinger does not disclose,
a printing section which performs printing on the corrugated board (Tsukasaki, 1);
a slotter creaser section which performs creasing line processing and slicing on the printed corrugated board (Tsukasaki, 1);
a counter-ejector section which stacks flat corrugated boxes (Tsukasaki, Col. 1, lines 13-25) while counting the flat corrugated boxes, and thereafter, discharges the flat corrugated boxes every predetermined number.
However, Nadachi teaches,
(Tsukasaki, 1);
a slotter creaser section (FIG. 1, #31, para [0067]) which performs creasing line processing and slicing on the printed corrugated board (Tsukasaki, 1);
a counter-ejector section (FIG. 1, #71, para [0072]) which stacks flat corrugated boxes (Tsukasaki, Col. 1, lines 13-25) while counting the flat corrugated boxes, and thereafter, discharges the flat corrugated boxes every predetermined number (para [0082]).
Therefore, it would have been obvious to one of ordinary skill in the art having the teachings of Nadachi before the effective filling date of the invention to modify the sheet folding device (Tsukasaki, Abstract) as disclosed by Tsukasaki/Trovinger with a printing section (Nadachi, 21),  a slotter (Nadachi, 31), and counter-ejector section (Nadachi,71) that discharges a predetermined number of corrugated boxes (Nadachi, para [0082]) as taught by Nadachi.  Since Nadachi teaches this structure that is known and beneficial, thereby providing the motivation to modify the sheet folding device (Tsukasaki, Abstract) by adding a printing section (Nadachi, 21),  a slotter (Nadachi, 31), and counter-ejector section (Nadachi,71) that discharges a predetermined number of corrugated boxes (Nadachi, para [0082]) so as to integrate the entire process box making process.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Robinson US-4557715-A, Trovinger US-20030069118-A1, Jinnai JP-2004-058665 and Hatano JP-2005014411A cited for corrugated board, belts, gauge rollers, downstream direction, rotation axis, support surfaces – upper, lower, and deep, and curved shape, angles, adjustment device, a slotter creaser section, counter-ejector section and cardboard.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571 270 1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUIS G DEL VALLE/Examiner, Art Unit 3731  
03 March 2022

/ANNA K KINSAUL/Supervisory Patent Examiner, Art Unit 3731